Citation Nr: 0624347	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a root canal, tooth #30 
for the purposes of VA compensation and VA outpatient dental 
treatment. 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1982 to 
September 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 


FINDINGS OF FACT

1. The veteran underwent root canal and the insertion of a 
full gold crown for tooth #30 in service; there was no trauma 
noted.

2. The evidence does not demonstrate that the veteran has a 
service-connected noncompensable dental condition or 
disability as a result of service trauma to tooth #30. 

CONCLUSION OF LAW

Entitlement to service connection for a dental condition or 
disability has not been established for the purposes of VA 
compensation or VA outpatient dental treatment for tooth #30.  
38 U.S.C.A. §§ 5107(b), 1712(b), (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.381, 17.161 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in December 2002.  
The RO provided the veteran letter notice to his claim for 
service connection in an August 2002 letter informing him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, there are service medical records and private 
treatment records associated with the claims file.  There is 
no VA medical examination of record.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

In the present case, the veteran claims that he currently has 
a dental disability for VA purposes.  However, the medical 
evidence shows that the veteran has a distal root fracture, 
#30, which is not a disability for VA purposes.  The 
veteran's mere assertions that he has a dental condition 
which should be treated, without any other support, do not 
meet the criterion of 38 C.F.R. § 3.159(c)(4), which would 
trigger the duty to provide a VA medical examination.  Thus, 
even though there is not a VA examination of record, the VA 
has fulfilled its duty to assist.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for a current distal 
root fracture, #30.  The veteran testified that he had a root 
canal and a bridge placed on this tooth in-service.  He has 
stated that the dental condition recurred since service, and 
therefore, he is entitled to dental treatment for this 
condition.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005). 
   
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 

The Board points out that the Court has held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993). 

Pursuant to 38 C.F.R. § 3.381, entitlement to service 
connection for dental conditions, for outpatient treatment 
only, will be established as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.

(c) In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active duty 
will be considered. Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.

(d) The following principles apply to dental conditions noted 
at entry and treated during service:

(1) Teeth noted as normal at entry will be service- connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service- connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service. However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

(e) The following will not be considered service-connected 
for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service. (Authority: 38 U.S.C.A. 
1712)

Eligibility and authorization of outpatient dental treatment 
is determined in accordance with the applicable 
classification (Class I, Class II, Class II (a), Class II 
(b), Class II (c), Class III, Class V, and Class VI) and 
provisions set forth below:

Class I eligibility provides that those having a service- 
connected compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function. 
There is no time limitation for making application for 
treatment and no restriction as to the number of repeat 
episodes if treatment. 38 C.F.R. § 17.161(a) (2005).

Class II eligibility provides that those having a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place after September 30, 
1981, may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if other 
criteria, including application within 90 days of service 
discharge, apply. 38 C.F.R. § 17.161(b) (2005).

Class II (a) eligibility provides that those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service- 
connected noncompensable condition or disability. Class II 
(b) eligibility pertain to those individuals that were 
detained or interned as a prisoner of war. Class II (c) 
eligibility also pertains to prisoners or war. 38 C.F.R. § 
17.161(c), (d), (e) (2005).

Class III eligibility provides that those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability may be authorized dental treatment for only those 
dental conditions, which in sound professional judgment, are 
having a direct and material detrimental effect upon the 
associated basic condition or disability. 38 C.F.R. 
§ 17.161(g) (2005).

Class IV eligibility pertains to veterans that have service-
connected disabilities rated as 100 percent disabling. Class 
V eligibility pertains to veterans participating in a 
rehabilitation program under chapter 31. Class VI provides 
that any veteran scheduled for admission or otherwise 
receiving care and services under chapter 17 of 38 U.S.C. may 
receive outpatient dental care which is medically necessary, 
i.e., is for dental condition clinically determined to be 
complicating a medical condition currently under treatment. 
38 C.F.R. § 17.161(h), (i), (j) (2005).

For the purposes of determining whether a veteran has Class 
II (a) eligibility for dental care under 38 C.F.R. § 17.161, 
the term 'service trauma' does not include the intended 
effects of treatment provided during service.  See VAOPGCPREC 
5-97.

At the outset, the Board points out that entitlement to 
service connection for a dental condition for VA compensation 
purposes and VA outpatient treatment purposes are generally 
decided under both 38 C.F.R. § 3.381 and 38 C.F.R. 
§ 17.161. These provisions are considered together when 
determining the veteran's entitlement to VA benefits for 
dental conditions. 



Service Connection for VA Compensation Purposes 

Under 38 C.F.R. § 4.150, Diagnostic Code 9913, a compensable 
evaluation is warranted for the loss of teeth, due to loss of 
substance of body of maxilla or mandible, without loss of 
continuity where the loss of masticatory surface cannot be 
restored by suitable prosthesis. These ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling. 

After reviewing the claims file, the Board finds that the 
veteran is not entitled to service-connection for a dental 
condition or disability for VA compensation purposes since he 
does not suffer from the type of dental condition that would 
warrant entitlement to service connection for VA compensation 
purposes.  
8 C.F.R. § 4.150, Diagnostic Code 9913 (2005).  The private 
medical evidence shows that the veteran currently has a 
distal root fracture at the #30 tooth.  This is not a dental 
condition enumerated under Diagnostic Code 9913, or any other 
Code listed under 38 C.F.R. § 4.150.

Service-Connection for VA Outpatient Treatment Purposes 

The veteran primarily seeks dental treatment.  In support of 
his claim, the veteran states that he has had the same 
condition since service.  The veteran testified that he had a 
root canal in service.  After service, the veteran 
experienced swelling after biting into a  piece of chicken.  
Thus, the determinative issue in the veteran's case is 
whether the he is entitled to VA outpatient dental treatment 
under Class II (a) eligibility standards.  It is important to 
note that the veteran does not assert that he incurred a 
dental condition or disability as a result of service combat 
wounds.  He did not serve in combat. 

Service medical records do not include documentation of any 
in-service dental trauma.  Upon entrance, service medical 
records show a marking on the diagram of tooth #30 indicating 
it was carious and nonrestorable.  During service, the 
veteran underwent a root canal and had a full gold crown 
insertion on tooth #30 in July 1983.   He was treated for 
periodontitis in September 1982 and gingivitis was noted in 
January 1985.  Gingivae were normal on examinations in June 
1992.

Post-service dental records from June to September 2002 show 
slight periodontitis and in September 2002, the veteran had a 
distal root fracture, #30.

A review of the evidence shows that service connection for VA 
outpatient treatment purposes is not warranted.  There is no 
evidence of any in-service dental trauma.  The only evidence 
of dental treatment reflects that the veteran underwent a 
root canal in-service; however, the term 'service trauma' 
does not include the intended effects of treatment provided 
during the veteran's military service).  
See VAOPGCPREC 5-97. 

The Board concludes that for the reasons discussed above, the 
veteran is not entitled to service connection for a dental 
condition or disability for VA compensation purposes because 
he does not have any of the conditions for which compensation 
is provided under 38 C.F.R. § 4.150.  

The Board also considered whether the veteran was entitled to 
service connection for a dental condition for VA outpatient 
treatment purposes under 38 C.F.R. §§ 3.381 and 17. 161.  
However, tooth #30 was carious and nonrestorable on entry 
into service, and such teeth are not service connected.  
38 C.F.R. § 3.381(d)(5).  

The Board has also considered the provisions of 38 C.F.R. 
§ 17.161.  However, the veteran does not have a service-
connected compensable or noncompensable disability and, 
therefore, does not meet the requirements of Class Class I, 
II or II(a).  Additionally, he did not apply for dental 
treatment within 90 days of service separation, he does not 
have a dental condition resulting from combat or trauma in 
service and he is not a prisoner of war; consequently, he is 
further barred from Class II or II(a) consideration.  His 
current dental condition has not been determined to be 
aggravating a service-connected disability (chronic 
acromioclavicular dislocation and status post ganglion cyst 
of the right wrist), he does not have 100 percent service-
connected disability, he is not in a VA rehabilitation 
program and he does not have a dental condition clinically 
determined to be complicating a medical condition currently 
being treated by the VA.  A review of the claims file 
demonstrates that the eligibility standards of the treatment 
Classes are not met in the veteran's case.  38 C.F.R. 
§ 17.161, Classes I, II, III, IV, V, VI (2005). 

The Board notes the veteran's contentions concerning 
periodontal disease and treatment therefor.  However, chronic 
periodontal disease was not shown in service.  Although 
periodontitis and gingivitis were noted on several occasions, 
the gingivae were normal at the time of service discharge and 
no periodontal disease is shown for more than 10 years after 
service.  The Board concludes that the record shows only 
acute periodontal disease which is not subject to service 
connection.  Moreover, he does not meet the provisions of any 
Class for treatment purposes for the same reasons described 
above.

The Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
distal root fracture, tooth #30 or for periodontal disease 
for VA compensation purposes or VA outpatient treatment 
purposes.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection for a distal root fracture, tooth #30 for 
the purposes of VA compensation and VA outpatient dental 
treatment is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


